UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-35 GENERAL ELECTRIC COMPANY (Exact name of registrant as specified in its charter) New York 14-0689340 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, CT 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filer¨ Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨ Noþ There were 10,246,177,000 shares of common stock with a par value of $0.06 per share outstanding at June 30, 2007. (1) General Electric Company Page Part I - Financial Information Item 1. Financial Statements Condensed Statement of Earnings Three Months Ended June 30, 2007 3 Six Months Ended June 30, 2007 4 Condensed Statement of Financial Position 5 Condensed Statement of Cash Flows 6 Summary of Operating Segments 7 Notes to Condensed, Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 4. Controls and Procedures 30 Part II - Other Information Item 1. Legal Proceedings 30 Item 2. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 6. Exhibits 35 Signatures 36 Forward-Looking Statements This document contains “forward-looking statements”- that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could adversely or positively affect our future results include: the behavior of financial markets, including fluctuations in interest and exchange rates and commodity and equity prices; the commercial and consumer credit environment; the impact of regulation and regulatory, investigative and legal actions; strategic actions, including acquisitions and dispositions; future integration of acquired businesses; future financial performance of major industries which we serve, including, without limitation, the air and rail transportation, energy generation, media, real estate and healthcare industries; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements Condensed Statement of Earnings General Electric Company and consolidated affiliates Three months ended June 30 (Unaudited) Consolidated GE Financial Services (GECS) (In millions; per-share amounts in dollars) 2007 2006 2007 2006 2007 2006 Sales of goods $ 14,798 $ 14,234 $ 14,867 $ 13,703 $ 28 $ 712 Sales of services 9,314 8,373 9,463 8,455 - - Other income 1,423 644 1,513 682 - - GECS earnings from continuing operations - - 2,167 2,594 - - GECS revenues from services 16,781 14,494 - - 17,076 14,743 Total revenues 42,316 37,745 28,010 25,434 17,104 15,455 Cost of goods sold 11,900 11,006 11,974 10,529 23 659 Cost of services sold 5,607 5,316 5,756 5,397 - - Interest and other financial charges 5,718 4,480 422 439 5,540 4,196 Investment contracts, insurance losses and insurance annuity benefits 892 793 - - 925 831 Provision for losses on financing receivables 1,301 896 - - 1,301 896 Other costs and expenses 10,201 9,174 3,526 3,415 6,783 5,853 Minority interest in net earnings of consolidated affiliates 217 216 179 167 38 49 Total costs and expenses 35,836 31,881 21,857 19,947 14,610 12,484 Earnings from continuing operations before income taxes 6,480 5,864 6,153 5,487 2,494 2,971 Provision for income taxes (1,081 ) (1,063 ) (754 ) (686 ) (327 ) (377 ) Earnings from continuing operations 5,399 4,801 5,399 4,801 2,167 2,594 Earnings (loss) from discontinued operations, net of taxes 21 145 21 145 (1 ) (2 ) Net earnings $ 5,420 $ 4,946 $ 5,420 $ 4,946 $ 2,166 $ 2,592 Per-share amounts Per-share amounts - earnings from continuing operations Diluted earnings per share $ 0.52 $ 0.46 Basic earnings per share $ 0.53 $ 0.46 Per-share amounts - net earnings Diluted earnings per share $ 0.53 $ 0.48 Basic earnings per share $ 0.53 $ 0.48 Dividends declared per share $ 0.28 $ 0.25 See notes to condensed, consolidated financial statements. Separate information is shown for “GE” and “Financial Services (GECS).” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (3) Condensed Statement of Earnings General Electric Company and consolidated affiliates Six months ended June 30 (Unaudited) Consolidated GE Financial Services (GECS) (In millions; per-share amounts in dollars) 2007 2006 2007 2006 2007 2006 Sales of goods $ 27,503 $ 26,549 $ 27,604 $ 25,509 $ 60 $ 1,267 Sales of services 17,706 17,322 17,996 17,515 - - Other income 1,934 1,094 2,087 1,160 - - GECS earnings from continuing operations - - 5,192 4,999 - - GECS revenues from services 33,803 28,588 - - 34,378 29,077 Total revenues 80,946 73,553 52,879 49,183 34,438 30,344 Cost of goods sold 22,160 20,951 22,273 20,006 48 1,172 Cost of services sold 10,870 11,321 11,160 11,514 - - Interest and other financial charges 11,375 8,793 955 788 10,864 8,290 Investment contracts, insurance losses and insurance annuity benefits 1,752 1,542 - - 1,855 1,636 Provision for losses on financing receivables 2,475 1,718 - - 2,475 1,718 Other costs and expenses 19,999 17,964 6,953 6,564 13,227 11,576 Minority interest in net earnings of consolidated affiliates 439 435 308 311 131 124 Total costs and expenses 69,070 62,724 41,649 39,183 28,600 24,516 Earnings from continuing operations before income taxes 11,876 10,829 11,230 10,000 5,838 5,828 Provision for income taxes (2,010 ) (2,015 ) (1,364 ) (1,186 ) (646 ) (829 ) Earnings from continuing operations 9,866 8,814 9,866 8,814 5,192 4,999 Earnings (loss) from discontinued operations, net of taxes 62 572 62 572 (3 ) 261 Net earnings $ 9,928 $ 9,386 $ 9,928 $ 9,386 $ 5,189 $ 5,260 Per-share amounts Per-share amounts - earnings from continuing operations Diluted earnings per share $ 0.96 $ 0.84 Basic earnings per share $ 0.96 $ 0.85 Per-share amounts - net earnings Diluted earnings per share $ 0.96 $ 0.90 Basic earnings per share $ 0.97 $ 0.90 Dividends declared per share $ 0.56 $ 0.50 See notes to condensed, consolidated financial statements. Separate information is shown for “GE” and “Financial Services (GECS).” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (4) Condensed Statement of Financial Position General Electric Company and consolidated affiliates Consolidated GE Financial Services (GECS) (In millions; except share amounts) 6/30/07 12/31/06 6/30/07 12/31/06 6/30/07 12/31/06 Cash and equivalents $ 15,850 $ 14,275 $ 2,093 $ 4,480 $ 14,066 $ 12,629 Investment securities 45,131 47,826 409 342 44,730 47,492 Current receivables 12,734 13,449 13,147 13,773 - - Inventories 12,547 9,954 12,492 9,900 55 54 Financing receivables - net 350,042 334,205 - - 350,070 334,232 Other GECS receivables 16,412 17,067 - - 21,616 21,853 Property, plant and equipment (including equipment leased to others) - net 76,390 70,903 13,420 12,675 62,970 58,228 Investment in GECS - - 55,064 54,097 - - Intangible assets - net 92,543 84,352 64,362 58,384 28,181 25,968 All other assets 107,835 96,530 36,422 33,496 72,336 64,212 Assets of discontinued operations 9,049 8,678 9,049 8,678 - - Total assets $ 738,533 $ 697,239 $ 206,458 $ 195,825 $ 594,024 $ 564,668 Short-term borrowings $ 184,351 $ 172,017 $ 3,726 $ 2,076 $ 181,457 $ 173,316 Accounts payable, principally trade accounts 19,314 20,753 10,807 10,969 12,837 13,923 Progress collections and price adjustments accrued 7,332 5,248 7,332 5,248 - - Other GE current liabilities 19,599 20,822 19,599 20,822 - - Long-term borrowings 282,790 260,762 9,091 9,043 274,992 252,963 Investment contracts, insurance liabilities and insurance annuity benefits 34,596 34,499 - - 34,977 34,807 All other liabilities 51,648 46,505 28,376 25,681 23,321 20,935 Deferred income taxes 12,670 14,210 2,732 1,993 9,938 12,217 Liabilities of discontinued operations 2,019 2,610 1,627 2,135 392 455 Total liabilities 614,319 577,426 83,290 77,967 537,914 508,616 Minority interest in equity of consolidated affiliates 7,191 7,499 6,145 5,544 1,046 1,955 Common stock (10,246,177,000 and 10,277,373,000 shares outstanding at June 30, 2007 and December 31, 2006, respectively) 669 669 669 669 1 1 Accumulated gains (losses) - net Investment securities 449 1,608 449 1,608 395 1,594 Currency translation adjustments 7,925 6,181 7,925 6,181 5,952 4,837 Cash flow hedges 600 (129 ) 600 (129 ) 561 (171 ) Benefit plans (3,886 ) (4,406 ) (3,886 ) (4,406 ) (264 ) (278 ) Other capital 25,791 25,486 25,791 25,486 12,534 12,537 Retained earnings 111,819 107,798 111,819 107,798 35,885 35,577 Less common stock held in treasury (26,344 ) (24,893 ) (26,344 ) (24,893 ) - - Total shareowners’ equity 117,023 112,314 117,023 112,314 55,064 54,097 Total liabilities and equity $ 738,533 $ 697,239 $ 206,458 $ 195,825 $ 594,024 $ 564,668 The sum of accumulated gains (losses) on investment securities, currency translation adjustments, cash flow hedges and benefit plans constitutes “Accumulated nonowner changes other than earnings,” and was $5,088 million and $3,254 million at June 30, 2007, and December 31, 2006, respectively. See notes to condensed, consolidated financial statements. Separate information is shown for “GE” and “Financial Services (GECS).” June 30, 2007, data are unaudited. Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (5) Condensed Statement of Cash Flows General Electric Company and consolidated affiliates Six months ended June 30 (Unaudited) Consolidated GE Financial Services (GECS) (In millions) 2007 2006 2007 2006 2007 2006 Cash flows - operating activities Net earnings $ 9,928 $ 9,386 $ 9,928 $ 9,386 $ 5,189 $ 5,260 Loss (earnings) from discontinued operations (62 ) (572 ) (65 ) (311 ) 3 (261 ) Adjustments to reconcile net earnings to cash provided from operating activities Depreciation and amortization of property, plant and equipment 4,864 4,051 994 973 3,870 3,078 Net earnings retained by GECS - - (557 ) 2,330 - - Deferred income taxes 361 371 87 31 274 340 Decrease in GE current receivables 615 1,168 1,606 2,929 - - Decrease (increase) in inventories (1,362 ) (1,374 ) (1,372 ) (1,368 ) 10 (6 ) Increase (decrease) in accounts payable (598 ) (1,859 ) (573 ) (867 ) 244 (373 ) Increase in GE progress collections 1,601 246 1,601 246 - - Provision for losses on GECS financing receivables 2,475 1,718 - - 2,475 1,718 All other operating activities 681 (1,419 ) (90 ) 477 795 (974 ) Cash from operating activities - continuing operations 18,503 11,716 11,559 13,826 12,860 8,782 Cash from (used for) operating activities - discontinued operations (71 ) 488 (54 ) 497 (17 ) (9 ) Cash from operating activities 18,432 12,204 11,505 14,323 12,843 8,773 Cash flows - investing activities Additions to property, plant and equipment (8,950 ) (6,997 ) (1,569 ) (1,230 ) (7,498 ) (5,887 ) Dispositions of property, plant and equipment 4,805 2,896 - - 4,805 2,896 Net increase in GECS financing receivables (10,835 ) (13,836 ) - - (11,798 ) (15,483 ) Payments for principal businesses purchased (13,185 ) (6,941 ) (7,356 ) (3,432 ) (5,829 ) (3,509 ) Proceeds from sales of discontinued operations - 8,112 - - - 8,112 Proceeds from principal business dispositions 2,114 649 1,012 649 1,102 - All other investing activities (4,162 ) (15 ) (622 ) 1,156 (3,584 ) (2,481 ) Cash used for investing activities - continuing operations (30,213 ) (16,132 ) (8,535 ) (2,857 ) (22,802 ) (16,352 ) Cash from (used for) investing activities - discontinued operations 195 (3,286 ) 178 (728 ) 17 (2,558 ) Cash used for investing activities (30,018 ) (19,418 ) (8,357 ) (3,585 ) (22,785 ) (18,910 ) Cash flows - financing activities Net increase (decrease) in borrowings (maturities of 90 days or less) (6,694 ) (3,543 ) (2,805 ) 330 (6,623 ) (4,127 ) Newly issued debt (maturities longer than 90 days) 52,364 44,178 4,679 64 47,734 43,974 Repayments and other reductions (maturities longer than 90 days) (24,645 ) (21,935 ) (125 ) (148 ) (24,520 ) (21,787 ) Net purchases of GE treasury shares (1,392 ) (6,217 ) (1,392 ) (6,217 ) - - Dividends paid to shareowners (5,768 ) (5,247 ) (5,768 ) (5,247 ) (4,632 ) (7,590 ) All other financing activities (580 ) (546 ) - - (580 ) (546 ) Cash from (used for) financing activities - continuing operations 13,285 6,690 (5,411 ) (11,218 ) 11,379 9,924 Cash from (used for) financing activities - discontinued operations (124 ) (25 ) (124 ) 231 - (256 ) Cash from (used for) financing activities 13,161 6,665 (5,535 ) (10,987 ) 11,379 9,668 Increase (decrease) in cash and equivalents 1,575 (549 ) (2,387 ) (249 ) 1,437 (469 ) Cash and equivalents at beginning of year 14,275 11,801 4,480 2,015 12,629 10,106 Cash and equivalents at June 30 15,850 11,252 2,093 1,766 14,066 9,637 Less cash and equivalents of discontinued operations at June 30 - 153 - - - 153 Cash and equivalents of continuing operations at June 30 $ 15,850 $ 11,099 $ 2,093 $ 1,766 $ 14,066 $ 9,484 See notes to condensed, consolidated financial statements. Separate information is shown for “GE” and “Financial Services (GECS).” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (6) Summary of Operating Segments General Electric Company and consolidated affiliates Three months ended June 30 (Unaudited) Six months ended June 30 (Unaudited) (In millions) 2007 2006 2007 2006 Revenues Infrastructure $ 13,913 $ 11,332 $ 25,896 $ 21,484 Commercial Finance 6,383 5,527 12,666 11,011 GE Money 6,145 5,268 11,952 10,358 Healthcare 4,127 4,156 7,768 7,815 NBC Universal 3,625 3,858 7,109 8,340 Industrial 6,220 6,473 12,048 12,384 Total segment revenues 40,413 36,614 77,439 71,392 Corporate items and eliminations 1,903 1,131 3,507 2,161 Consolidated revenues $ 42,316 $ 37,745 $ 80,946 $ 73,553 Segment profit (a) Infrastructure $ 2,589 $ 2,107 $ 4,772 $ 3,810 Commercial Finance 1,250 1,057 2,671 2,231 GE Money 952 880 1,803 1,716 Healthcare 731 795 1,251 1,291 NBC Universal 904 882 1,595 1,536 Industrial 482 478 841 813 Total segment profit 6,908 6,199 12,933 11,397 Corporate items and eliminations (333 ) (273 ) (748 ) (609 ) GE interest and other financial charges (422 ) (439 ) (955 ) (788 ) GE provision for income taxes (754 ) (686 ) (1,364 ) (1,186 ) Earnings from continuing operations 5,399 4,801 9,866 8,814 Earnings from discontinued operations, net of taxes 21 145 62 572 Consolidated net earnings $ 5,420 $ 4,946 $ 9,928 $ 9,386 (a) Segment profit always excludes the effects of principal pension plans, results reported as discontinued operations and accounting changes, and may exclude matters such as charges for restructuring; rationalization and other similar expenses; in-process research and development and certain other acquisition-related charges and balances; technology and product development costs; certain gains and losses from dispositions; and litigation settlements or other charges, responsibility for which preceded the current management team. Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured - excluded in determining segment profit, which we also refer to as “operating profit,” for Healthcare, NBC Universal and the industrial businesses of the Infrastructure and Industrial segments; included in determining segment profit, which we also refer to as “net earnings,” for Commercial Finance, GE Money, and the financial services businesses of the Infrastructure segment (Aviation Financial Services, Energy Financial Services and Transportation Finance) and the Industrial segment (Equipment Services). (7) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1. The accompanying condensed, consolidated financial statements represent the consolidation of General Electric Company and all companies that we directly or indirectly control, either through majority ownership or otherwise. See note 1 to the consolidated financial statements included in the Annual Report on Form 10-K for the year ended December 31, 2006. That note discusses consolidation and financial statement presentation. As used in this report on Form 10-Q (Report) and in the Annual Report on Form 10-K, “GE” represents the adding together of all affiliated companies except General Electric Capital Services, Inc. (GECS or financial services), which is presented on a one-line basis; GECS consists of General Electric Capital Services, Inc. and all of its affiliates; and “Consolidated” represents the adding together of GE and GECS with the effects of transactions between the two eliminated. We have reclassified certain prior-period amounts to conform to the current-period’s presentation. Unless otherwise indicated, information in these notes to condensed, consolidated financial statements relates to continuing operations. 2. The condensed, consolidated financial statements and notes thereto are unaudited. These statements include all adjustments (consisting of normal recurring accruals) that we considered necessary to present a fair statement of our results of operations, financial position and cash flows. The results reported in these condensed, consolidated financial statements should not be regarded as necessarily indicative of results that may be expected for the entire year. We label our quarterly information using a calendar convention, that is, first quarter is labeled as ending on March 31, second quarter as ending on June 30, and third quarter as ending on September 30. It is our longstanding practice to establish interim quarterly closing dates using a fiscal calendar, which requires our businesses to close their books on either a Saturday or Sunday, depending on the business. The effects of this practice are modest and only exist within a reporting year. The fiscal closing calendar from 1993 through 2013 is available on our website, www.ge.com/secreports. 3. In May 2007, we signed a definitive agreement to sell our Plastics business to Saudi Basic Industries Corporation. We presently expect this transaction to close in the third quarter of 2007, subject to customary closing conditions, including receipt of regulatory approvals. In the second quarter 2007, we reported results of operations, financial position and cash flows of both our Plastics business and the related Advanced Materials business, which we sold in the fourth quarter 2006, as discontinued operations for all periods presented. Both businesses were previously reported in the Industrial segment. In 2006, we substantially completed our planned exit of our insurance businesses through the sale of the property and casualty insurance and reinsurance businesses and the European life and health operations of GE Insurance Solutions Corporation (GE Insurance Solutions) and the sale of GE Life, our U.K.-based life insurance operation, to Swiss Reinsurance Company (Swiss Re). Also during 2006, we completed the sale of our remaining 18% investment in Genworth Financial, Inc. (Genworth), our formerly wholly-owned subsidiary that conducted most of our consumer insurance business, including life and mortgage insurance operations, through a secondary public offering. Results of these businesses are reported as discontinued operations for all periods presented. (8) Revenues from discontinued insurance operations for the second quarter and first six months of 2006 were $1,337 million and $3,682 million, respectively. Earnings from such discontinued operations for the second quarter and first six months of 2006 were $162 million ($203 million pre tax) and $300 million ($382 million pre tax), respectively. Loss on disposal for the second quarter and first six months of 2006 was $164 million ($295 million pre tax) and $39 million ($11 million pre-tax gain), respectively. Revenues and earnings from discontinued insurance operations for the second quarter and first six months of 2007 were insignificant. Accrued liabilities associated with discontinued insurance operations, primarily tax related, amounted to $392 million as of June 30, 2007. Financial information for discontinued Plastics and Advanced Materials operations is shown below. Three months ended June 30 Six months ended June 30 (In millions) 2007 2006 2007 2006 Operations Total revenues $ 1,683 $ 2,303 $ 3,272 $ 4,524 Earnings from discontinued operations before income taxes 149 184 206 393 Income tax benefit (expense) (4 ) (37 ) 9 (82 ) Earnings from discontinued operations before disposal, net of taxes $ 145 $ 147 $ 215 $ 311 Disposal Loss on disposal before income taxes(a) $ (156 ) $ - $ (191 ) $ - Income tax benefit 33 - 41 - Loss on disposal, net of taxes $ (123 ) $ - $ (150 ) $ - Earnings from discontinued operations, net of taxes $ 22 $ 147 $ 65 $ 311 (a) Principally postretirement benefit plan curtailments. (9) At (In millions) 6/30/07 12/31/06 Assets Inventories $ 1,709 $ 1,447 Property, plant and equipment (including equipment leased to others) - net 4,143 4,063 Intangible assets - net 2,080 2,081 Other 1,117 1,087 Assets of discontinued operations $ 9,049 $ 8,678 At (In millions) 6/30/07 12/31/06 Liabilities Accounts payable, principally trade accounts $ 851 $ 944 Other GE current liabilities 497 594 Other 279 597 Liabilities of discontinued operations $ 1,627 $ 2,135 4. GECS revenues from services are summarized in the following table. Three months ended June 30 Six months ended June 30 (In millions) 2007 2006 2007 2006 Interest on loans $ 6,176 $ 5,627 $ 12,222 $ 10,969 Equipment leased to others 3,690 3,152 7,453 6,067 Financing leases 1,215 1,025 2,353 2,027 Fees 1,317 1,009 2,510 2,016 Real estate investments 967 674 2,056 1,342 Investment income(a) 683 566 2,124 1,226 Premiums earned by insurance activities 519 485 1,070 976 Associated companies 590 484 1,015 929 Gross securitization gains 547 266 1,118 534 Other items 1,372 1,455 2,457 2,991 Total $ 17,076 $ 14,743 $ 34,378 $ 29,077 (a) Included gain on sale of common stock in Swiss Re of $558 million during first quarter of 2007. (10) 5. We sponsor a number of pension and retiree health and life insurance benefit plans. Principal pension plans include the GE Pension Plan and the GE Supplementary Pension Plan. Principal retiree benefit plans generally provide health and life insurance benefits to employees who retire under the GE Pension Plan with 10 or more years of service. Other pension plans include U.S. and non-U.S. pension plans with pension assets or obligations greater than $50 million. Smaller pension plans and other retiree benefit plans are not material individually or in the aggregate. The effect on operations of the pension plans follows. Principal Pension Plans Three months ended June 30 Six months ended June 30 (In millions) 2007 2006 2007 2006 Expected return on plan assets $ (987 ) $ (953 ) $ (1,973 ) $ (1,905 ) Service cost for benefits earned 306 323 620 689 Interest cost on benefit obligation 606 573 1,211 1,152 Prior service cost 72 57 119 115 Net actuarial loss recognized 175 181 351 369 Cost of principal pension plans $ 172 $ 181 $ 328 $ 420 Other Pension Plans Three months ended June 30 Six months ended June 30 (In millions) 2007 2006 2007 2006 Expected return on plan assets $ (122 ) $ (99 ) $ (242 ) $ (197 ) Service cost for benefits earned 86 83 172 166 Interest cost on benefit obligation 113 94 223 187 Prior service cost 2 1 3 2 Net actuarial loss recognized 42 39 83 78 Cost of other pension plans $ 121 $ 118 $ 239 $ 236 The effect on operations of principal retiree health and life insurance plans follows. Principal Retiree Health and Life Insurance Plans Three months ended June 30 Six months ended June 30 (In millions) 2007 2006 2007 2006 Expected return on plan assets $ (31 ) $ (32 ) $ (62 ) $ (64 ) Service cost for benefits earned 36 54 76 108 Interest cost on benefit obligation 112 114 225 228 Prior service cost 162 72 233 146 Net actuarial loss (gain) recognized (17 ) 18 (15 ) 36 Cost of principal retiree benefit plans $ 262 $ 226 $ 457 $ 454 (11) 6. On January 1, 2007, as disclosed in our March 31, 2007, Quarterly Report on Form 10-Q, we made required changes in certain aspects of our accounting for income taxes. The January 1, 2007, transition reduced our retained earnings by $126 million; of this total, $89 million was a decrease in goodwill and $77 million was a decrease in financing receivables−net, partially offset by a $40 million decrease in income tax liabilities. The balance of “unrecognized tax benefits,” the amount of related interest and penalties we have provided and what we believe to be the range of reasonably possible changes in the next 12 months, were: At (In millions) 6/30/07 1/1/07 Unrecognized tax benefits $ 6,649 $ 6,806 Portion that, if recognized, would reduce tax expense and effective tax rate(a) 4,359 4,302 Accrued interest on unrecognized tax benefits 1,061 1,281 Accrued penalties on unrecognized tax benefits 86 121 Reasonably possible reduction to the balance of unrecognized tax benefits in succeeding 12 months 0-2,000 0-1,900 Portion that, if recognized, would reduce tax expense and effective tax rate(a) 0-1,300 0-900 (a) Some portion of such reduction might be reported as discontinued operations We classify interest on tax deficiencies as interest expense; we classify income tax penalties as provision for income taxes. The change in unrecognized tax benefits in 2007 resulted primarily from completion of the 2000-2002 IRS audit and other audit activity in the second quarter and is reflected in increases to unrecognized tax benefits for prior periods of $830 million, decreases to unrecognized tax benefits for prior periods of $769 million, and decreases from settlements with tax authorities agreeing to tax of $289 million. During the second quarter of 2007, the IRS completed its audit of our 2000-2002 tax years and is currently auditing our consolidated income tax returns for 2003-2005. In addition, certain other U.S. tax deficiency issues and refund claims for previous years remain unresolved. It is reasonably possible that the 2003-2005 U.S. audit cycle will be completed during the next 12 months. We believe that there are no other jurisdictions in which the outcome of unresolved issues or claims is likely to be material to our results of operations, financial position or cash flows. We further believe that we have made adequate provision for this and all other income tax uncertainties. (12) 7. GE’s authorized common stock consists of 13,200,000,000 shares having a par value of $0.06 each. Information related to the calculation of earnings per share follows. Three months ended June 30 2007 2006 (In millions; per-share amounts in dollars) Diluted Basic Diluted Basic Consolidated Earnings from continuing operations for per-share calculation(a) $ 5,400 $ 5,399 $ 4,801 $ 4,801 Earnings from discontinued operations for per-share calculation $ 21 $ 21 $ 145 $ 145 Net earnings available for per-share calculation $ 5,421 $ 5,420 $ 4,946 $ 4,946 Average equivalent shares Shares of GE common stock outstanding 10,268 10,268 10,362 10,362 Employee compensation-related shares, including stock options 35 - 38 - Total average equivalent shares 10,303 10,268 10,400 10,362 Per-share amounts Earnings from continuing operations $ 0.52 $ 0.53 $ 0.46 $ 0.46 Earnings from discontinued operations $ - $ - $ 0.01 $ 0.01 Net earnings $ 0.53 $ 0.53 $ 0.48 $ 0.48 Six months ended June 30 2007 2006 (In millions; per-share amounts in dollars) Diluted Basic Diluted Basic Consolidated Earnings from continuing operations for per-share calculation(a) $ 9,867 $ 9,866 $ 8,815 $ 8,814 Earnings from discontinued operations for per-share calculation $ 62 $ 62 $ 572 $ 572 Net earnings available for per-share calculation $ 9,929 $ 9,928 $ 9,386 $ 9,386 Average equivalent shares Shares of GE common stock outstanding 10,272 10,272 10,403 10,403 Employee compensation-related shares, including stock options 34 - 38 - Total average equivalent shares 10,306 10,272 10,441 10,403 Per-share amounts Earnings from continuing operations $ 0.96 $ 0.96 $ 0.84 $ 0.85 Earnings from discontinued operations $ 0.01 $ 0.01 $ 0.05 $ 0.05 Net earnings $ 0.96 $ 0.97 $ 0.90 $ 0.90 (a) Including dividend equivalents. (13) Earnings-per-share amounts are computed independently for earnings from continuing operations, earnings from discontinued operations and net earnings. As a result, the sums of per-share amounts from continuing and discontinued operations may not equal the related total net earnings per-share. 8. Inventories consisted of the following. At (In millions) 6/30/07 12/31/06 Raw materials and work in process $ 7,293 $ 5,819 Finished goods 5,318 4,290 Unbilled shipments 511 409 13,122 10,518 Less revaluation to LIFO (575 ) (564 ) Total $ 12,547 $ 9,954 9. GECS financing receivables - net, consisted of the following. At (In millions) 6/30/07 12/31/06 Loans, net of deferred income $ 281,851 $ 270,343 Investment in financing leases, net of deferred income 72,728 68,569 354,579 338,912 Less allowance for losses (4,509 ) (4,680 ) Financing receivables - net(a) $ 350,070 $ 334,232 (a) Included $11,291 million and $11,509 million related to consolidated, liquidating securitization entities at June 30, 2007, and December 31, 2006, respectively. 10. Property, plant and equipment (including equipment leased to others) - net, consisted of the following. At (In millions) 6/30/07 12/31/06 Original cost $ 116,660 $ 109,791 Less accumulated depreciation and amortization (40,270 ) (38,888 ) Property, plant and equipment (including equipment leased to others) - net $ 76,390 $ 70,903 (14) 11. Intangible assets - net, consisted of the following. At (In millions) 6/30/07 12/31/06 Goodwill $ 77,705 $ 71,399 Intangible assets subject to amortization 12,586 10,675 Indefinite-lived intangible assets(a) 2,252 2,278 Total $ 92,543 $ 84,352 (a) Indefinite-lived intangible assets principally comprised trademarks, tradenames and U.S. Federal Communications Commission licenses. Changes in goodwill balances follow. (In millions) Balance 1/1/07 (a) Acquisitions/ purchase accounting adjustments Dispositions, currency exchange and other Balance 6/30/07 Infrastructure $ 10,931 $ 4,865 $ (41 ) $ 15,755 Commercial Finance 11,315 1,681 66 13,062 GE Money 9,845 (30 ) 62 9,877 Healthcare 14,759 - 10 14,769 NBC Universal 18,000 (62 ) (5 ) 17,933 Industrial 6,460 152 (303 ) 6,309 Total $ 71,310 $ 6,606 $ (211 ) $ 77,705 (a) January 1, 2007, balance decreased by $89 million related to new accounting standards. See note 6. Goodwill balances increased $6,843 million in 2007 as a result of new acquisitions. The largest goodwill balance increases arose from acquisitions of Smiths Aerospace Group Ltd. ($3,228 million at Infrastructure), Vetco Gray ($1,410 million at Infrastructure), Trustreet Properties, Inc. ($841 million at Commercial Finance), Diskont und Kredit AG and Disko Leasing GmbH (DISKO) and ASL Auto Service-Leasing GmbH (ASL), the leasing businesses of KG Allgemeine Leasing GmbH & Co. ($498 million at Commercial Finance), and Sanyo Electric Credit Co., Ltd. ($333 million at Commercial Finance). During 2007, we reduced goodwill associated with acquisitions completed before January 1, 2007, by $237 million. The largest such adjustment was a decrease of $95 million associated with the 2006 acquisition of Radstone Technology PLC by Industrial. Also during 2007, the goodwill balance declined $321 million as a result of classifying the Homeland Protection business of Industrial as assets held for sale. (15) Intangible Assets Subject to Amortization At 6/30/07 12/31/06 (In millions) Gross carrying amount Accumulated amortization Net Gross carrying amount Accumulated amortization Net Patents, licenses and trademarks $ 5,587 $ (1,712 ) $ 3,875 $ 5,016 $ (1,528 ) $ 3,488 Capitalized software 6,152 (3,606 ) 2,546 5,868 (3,448 ) 2,420 All other 8,088 (1,923 ) 6,165 6,450 (1,683 ) 4,767 Total $ 19,827 $ (7,241 ) $ 12,586 $ 17,334 $ (6,659 ) $ 10,675 Consolidated amortization expense related to intangible assets subject to amortization amounted to $494 million and $452 million for the quarters ended June 30, 2007 and 2006, respectively. Consolidated amortization expense related to intangible assets subject to amortization for the six months ended June 30, 2007 and 2006, amounted to $939 million and $867 million, respectively. 12. GECS borrowings are summarized in the following table. At (In millions) 6/30/07 12/31/06 Short-term borrowings Commercial paper U.S. Unsecured $ 64,006 $ 67,423 Asset-backed(a) 5,480 6,430 Non-U.S. 28,522 26,328 Current portion of long-term debt 57,930 44,553 GE Interest Plus notes(b) 9,843 9,161 Other 15,676 19,421 Total 181,457 173,316 Long-term borrowings Senior notes Unsecured 257,492 235,952 Asset-backed(c) 6,241 5,810 Extendible notes 6,000 6,000 Subordinated notes(d) 5,259 5,201 Total 274,992 252,963 Total borrowings $ 456,449 $ 426,279 (a) Entirely obligations of consolidated, liquidating securitization entities. See note 14. (b) Entirely variable denomination floating rate demand notes. (c) Included $5,009 million and $4,684 million of asset-backed senior notes, issued by consolidated, liquidating securitization entities at June30, 2007, and December 31, 2006, respectively. See note 14. (d) Included $750 million of subordinated notes guaranteed by GE at June 30, 2007, and December 31, 2006. (16) 13. In the Consolidated Statement of Changes in Shareowners’ Equity and in the related note in our 2006 Annual Report on Form10-K, we disclosed and included the $3,819 million cumulative effect of adopting Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standards (SFAS) 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, in the caption “Total changes other than transactions with shareowners.” That caption includes changes in equity that are part of other comprehensive income for the period. We based that presentation on our interpretation of the principles in SFAS 130, Reporting Comprehensive Income, which requires accounting changes to be included in comprehensive income for the period. Subsequently, we became aware that transition provisions of SFAS 158 required that this cumulative effect be presented as a direct adjustment to the “ending balance of Accumulated Other Comprehensive Income” rather than as part of comprehensive income for the period. Consequently, the amount reported under the caption “Total changes other than transactions with shareowners” for 2006 should have been $24,765 million, rather than the $20,946 million we reported. The difference, $3,819 million, should have been reported as a direct reduction of accumulated other comprehensive income within equity. In our 2007 Annual Report on Form10-K, we will modify our presentation. This modification only affects the display of the cumulative effect of the accounting change within equity and does not otherwise affect our financial statements. A summary of increases (decreases) in shareowners’ equity that did not result directly from transactions with shareowners, net of income taxes, follows. Three months ended June 30 Six months ended June 30 (In millions) 2007 2006 2007 2006 Net earnings $ 5,420 $ 4,946 $ 9,928 $ 9,386 Investment securities - net (857 ) (706 ) (1,159 ) (1,378 ) Currency translation adjustments - net 1,794 1,995 1,744 1,735 Cash flow hedges - net 673 201 729 379 Benefit plans - net 285 (28 ) 520 (43 ) Total $ 7,315 $ 6,408 $ 11,762 $ 10,079 14. The following table represents assets in securitization entities, both consolidated and off-balance sheet. At (In millions) 6/30/07 12/31/06 Receivables secured by Equipment $ 9,280 $ 9,590 Commercial real estate 11,640 11,324 Residential real estate 6,705 7,329 Other assets 14,857 14,743 Credit card receivables 20,059 12,947 Trade receivables, principally GE 3,411 3,918 Total securitized assets $ 65,952 $ 59,851 (17) At (In millions) 6/30/07 12/31/06 Off-balance sheet(a)(b) $ 54,516 $ 48,204 On-balance sheet(c)(d) 11,436 11,647 Total securitized assets $ 65,952 $ 59,851 (a) At June 30, 2007, and December 31, 2006, liquidity support amounted to $673 million and $753 million, respectively. These amounts are net of $2,762 million and $3,034 million, respectively, deferred beyond one year. Credit support amounted to $3,465 million and $3,815 million at June 30, 2007, and December 31, 2006, respectively. (b) Liabilities for recourse obligations related to off-balance sheet assets were $7 million and $27 million at June 30, 2007, and December 31, 2006, respectively. (c) At June 30, 2007, and December 31, 2006, liquidity support amounted to $5,613 million and $6,585 million, respectively. Credit support amounted to $2,861 million and $2,926 million at June 30, 2007, and December 31, 2006, respectively. (d) Included $11,291 million and $11,509 million of financing receivables - net related to consolidated, liquidating securitization entities at June 30, 2007, and December 31, 2006, respectively. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations A. Results of Operations General Electric Company’s consolidated financial statements represent the combination of the industrial manufacturing and product services businesses of General Electric Company (GE) and the financial services businesses of General Electric Capital Services, Inc. (GECS or financial services). In the accompanying analysis of financial information, we sometimes use information derived from consolidated financial information but not presented in our financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP). Certain of these data are considered “non-GAAP financial measures” under the U.S. Securities and Exchange Commission (SEC) rules. For such measures, we have provided supplemental explanations and reconciliations in Exhibit 99 to this report on Form 10-Q. Unless otherwise indicated, we refer to captions such as revenues and earnings from continuing operations simply as “revenues” and “earnings” throughout this Management’s Discussion and Analysis. Similarly, discussion of other matters in our condensed, consolidated financial statements relates to continuing operations unless otherwise indicated. Overview General Electric Company’s earnings from continuing operations increased 12% to $5.399 billion in the second quarter of 2007 compared with $4.801 billion in 2006. Earnings per share (EPS) from continuing operations were $0.52 in the second quarter of 2007, up 13% from last year’s $0.46. For the first six months of 2007, earnings from continuing operations increased 12% to $9.866 billion compared with $8.814 billion for the same period in 2006. EPS from continuing operations were $0.96 in the first six months of 2007, up 14% from last year’s $0.84. (18) Earnings from discontinued operations was an insignificant amount for the second quarter of 2007 compared with earnings of $0.1 billion for the same period in 2006, including the results of Plastics, Advanced Materials, most of GE Insurance Solutions Corporation (GE Insurance Solutions), GE Life and Genworth Financial, Inc. (Genworth). Earnings from discontinued operations were $0.1 billion for the first six months of 2007 compared with $0.6 billion for the same period in 2006. Net earnings increased 10% to $5.420 billion and EPS increased 10% to $0.53 in the second quarter of 2007 compared with $4.946 billion and $0.48 per share, respectively, in 2006. For the first six months of 2007, net earnings increased 6% to $9.928 billion compared with $9.386 billion for the same period in 2006, and EPS increased 7% to $0.96, compared with last year’s $0.90. Revenues of $42.3 billion in the second quarter of 2007 were 12% higher than in the corresponding period of 2006, reflecting strong organic growth of 8%. A reconciliation between reported and organic revenues is shown in Exhibit 99. Industrial sales increased 10% to $24.3 billion, reflecting strong organic growth and the net effects of acquisitions. Sales of product services (including sales of spare parts and related services) increased 12% to $8.0 billion in the second quarter of 2007. Financial services revenues grew 11% to $17.1 billion, as a result of organic revenue growth and the weaker U.S. dollar, partially offset by the 2006 GECS commercial paper interest rate swap adjustment ($0.1 billion). Revenues for the first six months of 2007 rose 10% to $80.9 billion, compared with $73.6 billion last year. Industrial sales of $45.6 billion were 6% higher than in 2006 reflecting strong organic growth and the effect of acquisitions, partially offset by the effects of the GE Supply disposition in 2006 and the lack of a current-year counterpart to the first quarter 2006 Olympics broadcasts. Financial services revenues for the first six months of 2007 grew 13% to $34.4 billion as a result of organic revenue growth, including the gain on sale of common stock in Swiss Reinsurance Company (Swiss Re), the weaker U.S. dollar and the second quarter 2006 consolidation of GE SeaCo, an entity previously accounted for using the equity method, partially offset by the 2006 GECS commercial paper interest rate swap adjustment ($0.4 billion). Overall, acquisitions contributed $1.8 billion and $0.8 billion to consolidated revenues in the second quarters of 2007 and 2006, respectively. Our consolidated net earnings in the second quarters of both 2007 and 2006 included approximately $0.1 billion from acquired businesses. We integrate acquisitions as quickly as possible. Only revenues and earnings from the date we complete the acquisition through the end of the fourth following quarter are attributed to such businesses. Dispositions also affected our operations through lower revenues of $0.7 billion and $0.1 billion in the second quarters of 2007 and 2006, respectively. The effects of dispositions on earnings were increases of $0.4 billion and $0.1 billion in the second quarters of 2007 and 2006, respectively. Acquisitions contributed $2.9 billion and $1.7 billion to consolidated revenues in the first six months of 2007 and 2006, respectively. Our consolidated net earnings in the first six months of 2007 and 2006 included approximately $0.1 billion and $0.2 billion, respectively, from acquired businesses. Dispositions also affected our operations through lower revenues of $1.7 billion and $0.4 billion in the first six months of 2007 and 2006, respectively. The effects of dispositions on earnings were increases of $0.4 billion and $0.1 billion in the first six months of 2007 and 2006, respectively. (19) The most significant acquisitions affecting results in 2007 were Vetco Gray and Smiths Aerospace Group Ltd. at Infrastructure; the custom fleet business of National Australia Bank Ltd.; Diskont und Kredit AG and Disko Leasing GmbH (DISKO) and ASL Auto Service-Leasing GmbH (ASL), the leasing businesses of KG Allgemeine Leasing GmbH & Co.; Arden Realty, Inc.; and Banque Artesia Nederland N.V. at Commercial Finance. Segment Operations Operating segments comprise our six businesses focused on the broad markets they serve: Infrastructure, Commercial Finance, GE Money, Healthcare, NBC Universal and Industrial. For segment reporting purposes, certain GECS businesses are included in the industrial operating segments that actively manage such businesses and report their results for internal performance measurement purposes. These include Aviation Financial Services, Energy Financial Services and Transportation Finance reported in the Infrastructure segment, and Equipment Services reported in the Industrial segment. Segment profit is determined based on internal performance measures used by the Chief Executive Officer to assess the performance of each business in a given period. In connection with that assessment, the Chief Executive Officer may exclude matters such as charges for restructuring; rationalization and other similar expenses; in-process research and development and certain other acquisition-related charges and balances; technology and product development costs; certain gains and losses from dispositions; and litigation settlements or other charges, responsibility for which preceded the current management team. Segment profit always excludes the effects of principal pension plans, results reported as discontinued operations and accounting changes. Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured - excluded in determining segment profit, which we also refer to as “operating profit,” for Healthcare, NBC Universal and the industrial businesses of the Infrastructure and Industrial segments; included in determining segment profit, which we also refer to as “net earnings,” for Commercial Finance, GE Money, and the financial services businesses of the Infrastructure segment (Aviation Financial Services, Energy Financial Services and Transportation Finance) and the Industrial segment (Equipment Services). We have reclassified certain prior-period amounts to conform to the current-period’s presentation. In addition to providing information on segments in their entirety, we have also provided supplemental information for certain businesses within the segments. (20) Infrastructure Three months ended June 30 Six months ended June 30 (In millions) 2007 2006 2007 2006 Revenues $ 13,913 $ 11,332 $ 25,896 $ 21,484 Segment profit $ 2,589 $ 2,107 $ 4,772 $ 3,810 Revenues Aviation $ 4,109 $ 3,291 $ 7,623 $ 6,332 Aviation Financial Services 1,088 981 2,337 1,915 Energy 5,140 4,442 9,533 8,277 Energy Financial Services 417 364 741 665 Oil
